Citation Nr: 1136097	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral hearing loss; a noncompensable (zero percent) evaluation was assigned, effective August 26, 2009.  The Veteran expressed disagreement with the assigned evaluation, appealed that decision to BVA, and the case was referred to the Board for appellate review.

In a September 2010 rating decision, the RO also granted the Veteran's claim of entitlement to service connection for tinnitus; a 10 percent evaluation was assigned, effective April 27, 2010.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, that issue not before the Board and will be discussed no further.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by hearing impairment corresponding to no worse than the criteria for a noncompensable evaluation.




CONCLUSION OF LAW

The criteria for a compensable initial evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in September 2009 before service connection was granted in January 2010 was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his claim for an increased evaluation.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.

With regard to the claim for an increased rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in August 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The RO afforded the Veteran a QTC examination and a VA examination in connection with his bilateral hearing loss claim in November 2009 and August 2010, respectively.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the Veteran's records and fully address the rating criteria that are relevant to rating bilateral hearing loss.  Although it is unclear whether the November 2009 QTC examiner reviewed the Veteran's complete VA claims file prior to the examination, she indicated that she reviewed electronic medical records and fully and accurately described the history of the disability, the functional impairment including the Veteran's reports of the daily affects of his service-connected bilateral hearing loss and the impact of the disability on the Veteran's daily life and employment as required for an adequate evaluation.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2 (2010).  .

Also, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The reports of the November 2009 QTC examination and the August 2010 VA examination reflect that the examiners described the functional effects of the Veteran's service-connected bilateral hearing loss disability.  Further, the Veteran made statements pertaining to the daily affects of the Veteran's service-connected bilateral hearing loss.  See a September 2009 statement from the Veteran.  

The Board finds that no prejudice results to the Veteran in proceeding with a decision.  In this regard, the Court's rationale in requiring an examiner to consider the function effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."

Since the Veteran has described the affects of the Veteran's service-connected bilateral hearing loss in September 2009 as well at the November 2009 QTC examiner and the August 2010 VA examiner, the Board concludes that the evidence of record is adequate for VA rating purposes.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and a SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as noted by the results of controlled speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, this rating schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through XI for profound deafness.  See 38 C.F.R. § 4.85.

As per the provisions of 38 C.F.R. § 4.86, concerning exceptional patterns of hearing impairment, when pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Discussion

The Veteran is seeking a compensable disability rating for service-connected bilateral hearing loss under 38 C.F.R. § 4.85 (2010).  He essentially contends that his bilateral hearing loss is worse than the noncompensable (zero percent) assigned evaluation.  

In November 2009, the Veteran underwent a QTC audiological examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
15
40
55
80
48
LEFT
20
15
40
60
80
49

Puretone threshold averages were 48 decibels and 49 decibels in the Veteran's right and left ears, respectively.  The speech discrimination scores at that time were 88 and 76 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of II in the right ear (42 to 49 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination) and II in the left ear (42 to 49 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  

Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

In August 2010, the Veteran underwent a VA audiological examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
40
60
80
49
LEFT
15
15
40
60
85
50

Puretone threshold averages were 49 decibels and 50 decibels in the Veteran's right and left ears, respectively.  The speech discrimination scores at that time were 92 and 84 percent in the right and left ears, respectively.  

This examination report yielded a numerical designation of I in the right ear (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and II in the left ear (50 to 57 percent average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  

Entering the category designations into Table VII, a noncompensable evaluation is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2010) (exceptional patterns of hearing impairment).  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 55 decibels or more in either ear at each level from 1000 Hz to 4000 Hz or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86 (a) or (b).  Therefore, a higher disability rating cannot be awarded to the Veteran under 38 C.F.R § 4.86, and thus, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for this Veteran.

The Board notes that the November 2009 QTC examiner and the August 2010 VA examiner noted the Veteran's complaints of how his service-connected bilateral hearing loss affects his daily life.  See the reports of November 2009 QTC examination and August 2010 VA examination.  Moreover, as noted above, the Veteran has cited specific examples of how his service-connected bilateral hearing loss affects his life.  See e.g., the Veteran's September 2009 statement.  Because the examiners elicited information from the Veteran concerning the functional effects of his disability, compliance with all applicable regulatory provisions was accomplished.  See Martinak, supra.

In short, the medical evidence does not support a compensable evaluation for the Veteran's bilateral hearing loss disability under any pertinent criteria.

The Board has considered the possibility of staged ratings.  See Fenderson; Hart, both supra.  The Board, however, concludes that the criteria for a compensable disability rating were not met during the Veteran's appeal.  Accordingly, staged ratings are inapplicable.  See id.

In so concluding, the Board acknowledges the obvious sincerity of the Veteran in pursuing a higher rating.  The Board, however, is obligated to decide cases based on the evidence before it rather than on such factors.  Based on the evidence of record, a higher rating is not in order.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.85,4.86 and Diagnostic Code 6100, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected bilateral hearing loss caused frequent periods of hospitalization.  Moreover, marked interference with his employment is not shown by the evidence of record.  Indeed, there is no evidence in the VA claims file, to include the Veteran's own testimony, that reflects that his service-connected bilateral hearing loss have altered his work functions or prevented him from completing assigned tasks.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


